DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 12, 21, 30, and 32-34 are objected to because of the following informalities: In claim 1, line 24, “portion” should be replaced with -position-; In claims 12 and 30, line 3, the first occurrence of “the” should be deleted; In claim 21, line 2, “member” should be replaced with “members”; In claim 32, line 2, the second occurrence of “of” should be deleted; In claim 33, line 2, -of- should be inserted after “plurality”; In claim 34, line 3, “at” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “stop members… [that] retain the pair of first and second jaw members in the second closed position”.  However, there does not appear to be support for this specific limitation in the specification.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 20 (also see claims 3 and 21) recite the limitation "a stop member" in lines 2 and 7 (respectively).  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “at least two of the plurality of stop members” (that also have different heights).  Appropriate correction is required.
Claims 10 and 28 recite the limitation "the longitudinal track" in lines 2-3 (also see claims 11 and 29).  There is insufficient antecedent basis for this limitation in the claims.
Claims 15 and 33 recite the limitation "the at least two of the plurality of stop members" in line 1/2.  The antecedent basis for this limitation is confusing, since it is unclear which “at least two” are being referred to.  Appropriate correction is required.
Claims 21, 29, 34, and 35 recite the limitation "a handle" in line 2/3.  The antecedent basis for this limitation is confusing, since it has been previously recited.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trees, U.S. 2017/0312019 (hereinafter Trees).
Regarding claims 1-4 and 20-22, Trees discloses (note figs. 1A-B and 8; paragraphs 130-134) an electrosurgical instrument (see abstract) comprising: a handle (106) with an actuating mechanism (114c); opposing jaw members (109a-b), each having an inner surface and a sealing electrode (111a-b); electrical connections (115) capable of connecting the instrument to a generator (101); and a plurality of stop members (‘806-808’ in fig. 8) having the claimed configuration (e.g., relative height causing non-uniform gap) that are capable of stopping relative movement of the jaws at the second closed position (and retaining them there, as best understood – see fig. 8 when no tissue is present); the jaw members and stop members being configured so that the jaw members (which include the stop members) ‘flex’ when moved to the closed position (e.g., the jaws will continue to close after the moment depicted in fig. 8 until the gap setting member contacts the opposing jaw, thereby causing the stop members {which are a part of the jaws} to ‘flex’).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 5-7 and 23-25, Trees discloses (see above) an instrument comprising a plurality of stop members having the claimed configuration (e.g., relative height and number – note figs. 4 and 8; paragraph 37). 

Regarding claims 12, 13, 30, and 31, Trees discloses (see above) an instrument comprising a plurality of stop members having the claimed configuration (e.g., material – note paragraphs 132-133).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 14-19 and 32-37, Trees discloses (see above) an instrument comprising a plurality of stop members having the claimed configuration (e.g., relative height and diameter – note figs. 3 and 8; paragraph 37). 
  
Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims have not been met by Trees, Examiner respectfully disagrees.  More specifically, Examiner maintains that ‘806-808’ would meet the “stop member” limitation, due to the breadth of this limitation (see interpretation above).  As mentioned above (and as can be seen in fig. 8) these components hit the opposing jaw prior to ‘815’ when tissue is not present, and are rigid enough to initially stop jaw closure .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794